ADDENDUM

TO

STOCK OPTION AGREEMENTS,

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT,

AND

TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

The following provisions are hereby incorporated into, and are hereby made a
part of, the terms and provisions governing each option, performance-based
restricted stock unit, and time-based restricted stock unit (collectively, the
“Award”) granted to ____________________ (“Participant”) under the Alexander &
Baldwin, Inc. 2007 Incentive Compensation Plan. The applicable stock option
agreements, performance-based restricted stock unit award agreement, and
time-based restricted stock unit award agreement (collectively, the
“Agreements”) for the Award are hereby amended as follows.

Appendix A (“Definitions”) of the Agreements is hereby amended by deleting the
existing definition of “Good Reason” and replacing it with the following
provisions:

Good Reason shall mean the occurrence of any of the following events effected
without Participant’s consent: (A) a change in Participant’s position with the
Corporation (or any Parent or Subsidiary employing Participant) which materially
reduces Participant’s duties and responsibilities or the level of management to
which Participant reports, (B) a relocation of Participant’s principal place of
employment by more than fifty (50) miles, (C) a reduction in Participant’s level
of compensation, as measured in terms of base salary, fringe benefits, target
annual incentive payment, by more than ten percent (10%) or (D) the failure by
the Corporation to continue in effect any stock option or other equity-based
plan in which Participant is participating, or in which Participant is entitled
to participate, immediately prior to a change in control of the Corporation,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan; or the failure by the
Corporation to continue Participant’s participation therein (or in such
substitute or alternative plan) on a substantially equivalent basis, both in
terms of the amount or timing of payment of benefits provided and the level of
Participant’s participation relative to other participants, as existed
immediately prior to the change in control of the Corporation.

 

However, in the event Participant is at the time of his or her cessation of
Employee status a party to a Change in Control Benefit Agreement applicable to
the Award evidenced by this Agreement, the term Good Reason shall have the
meaning ascribed to that term in such Change in Control Benefit Agreement.

IN WITNESS WHEREOF, Alexander & Baldwin, Inc. has caused this Addendum to be
executed by its duly authorized officer, effective as of October 25, 2007.



 

ALEXANDER & BALDWIN, INC.

 

 

By:

 

Title:

 



 

2

 

 